DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance:  Regarding independent claim 1, the prior arts found do not teach the limitation “....in response to identifying that the movable action has been selected, generate and display, via the hardware processor, a visual emphasizing aid surrounding a single placeholder; determine, via the hardware processor, when the selected movable action has been released; and in response to determining that the selected movable action has been released, configure placement of the selected movable action, via the hardware processor, onto the position of the single placeholder surrounded by the visual emphasizing aid” in combination with all other claim limitations. Independent claims 8 and 15 also recite similar limitations as in claim 1, and are allowed for the same reason. In terms of closest prior art found, Blanchard et al. (US Patent No. 5,416,900) (hereinafter Blanchard) is the closest prior art found that teaches a graphical object and a container object and that the graphical object can be dragged into the container object, however, Blanchard does not teach any kind of visual emphasis surrounding the container object being generated and displayed in response to selecting or dragging the graphical object.  Furthermore, Blanchard requires dragging the graphical object into the container object, instead of just by merely selecting and releasing the graphical object to place the graphical object onto the position of a container object with the surrounding visual emphasis.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See attached form PTO-892.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEN SHIAU whose telephone number is (571)270-5318. The examiner can normally be reached on Monday to Saturday, 9am to 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.

/Shen Shiau/
Primary Examiner, Art Unit 2174